Citation Nr: 0833907	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-33 038	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of cold injury of the bilateral lower extremities 
(previously claimed as frozen feet).  




ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

In his October 2006 Form 9, the veteran requested a BVA 
hearing.  A travel board hearing was scheduled for June 11, 
2008, and a letter was sent to the veteran in May 2008 
informing him of the scheduled hearing.  A reminder letter 
was also mailed to the veteran later in May 2008.  The 
veteran failed to appear at the RO for the hearing.  No 
further communication has been received from the veteran with 
regard to a hearing.  As the claims file contains no request 
for postponement prior to the date of the hearing, nor has 
the veteran attempted to show good cause for his failure to 
appear, the Board will consider the veteran's request for a 
hearing as withdrawn.  38 C.F.R. § 20.704(d).  The Board will 
proceed with consideration of the veteran's claim based on 
the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed January 2002 rating decision denied the 
veteran's request to reopen his claim for service connection 
for frozen feet.

3.  The evidence received since the January 2002 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for the residuals of cold injury of the bilateral lower 
extremities.
CONCLUSIONS OF LAW

1.  The January 2002 rating decision, which denied the 
veteran's request to reopen his claim for service connection 
for frozen feet, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2007).

2.  The evidence received subsequent to the January 2002 
rating decision is not new and material, and the claim for 
service connection for residuals of cold injury of the 
bilateral lower extremities is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson,19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require 
VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f).  To provide adequate notice with regard 
to a claim to reopen, VA must look at the bases for the 
denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the VA's duty to notify was satisfied by 
a letter sent to the veteran in January 2006.  The letter 
addressed all the required notice elements and was sent prior 
to the initial unfavorable decision.  The January 2006 letter 
also included the requirements for reopening the case based 
on new and material evidence.  Specifically, the January 2006 
letter noted that the veteran's claim was previously denied 
because there was no record of treatment in service for 
frozen feet and explained that any evidence the veteran 
submitted needed to address that fact.  The January 2006 
letter further explained that new and material evidence must 
raise a reasonable possibility of substantiating the claim.  
A supplemental notice letter compliant with the requirements 
of Dingess, addressing disability ratings and effective date 
provisions, was mailed to the veteran in March 2006.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as all 
available VA medical records and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  VA has further assisted the veteran 
throughout the course of this appeal by providing him with 
the September 2006 statement of the case (SOC).  The SOC 
specified the reasons for the continuing denial of the 
veteran's claim for service connection, and in so doing, 
informed him of the evidence that was still required to 
substantiate his claim. 

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his request to reopen his 
claim for entitlement to service connection for the residuals 
of cold injury of the bilateral lower extremities.  
Generally, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).  However, when considering a veteran's 
request to reopen a previously denied claim of entitlement to 
service connection, the need for an examination or medical 
opinion need not be evaluated unless new and material 
evidence is presented or secured.  38 C.F.R. § 
3.159(c)(4)(iii).  As the Board concludes in the decision 
below that no new and material evidence has been submitted, 
VA has no obligation to obtain an examination or a medical 
opinion in this case.
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  


II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for the residuals of cold injury of the bilateral 
lower extremities was originally considered and denied by the 
RO in a May 1999 rating decision.  In that decision, the RO 
determined that there was no evidence that the veteran ever 
suffered frozen feet while he was in the military.  The 
veteran was notified of the decision and of his appellate 
rights; however, he did not file a notice of disagreement.  
In general, adverse decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran later filed an application to reopen his claim 
for service connection for residuals of cold injury of the 
bilateral extremities in November 2001.  That claim was 
denied by the RO in a January 2002 rating decision because 
the veteran failed to submit any new and material evidence.  
The veteran was once again notified of that decision and of 
his appellate rights; however, he did not file a notice of 
disagreement.  Therefore, the January 2002 rating decision 
became final.  

In November 2005, the veteran filed another request to reopen 
his claim for service connection.  The May 2006 rating 
decision currently on appeal denied that request on the basis 
that he had not submitted new and material evidence.  
However, the RO subsequently reopened the claim in the 
September 2006 SOC and denied it on the merits.  
Nevertheless, regardless of what the RO has done in cases 
such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find." Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 2002).  Although this claim does not involve a 
prior final denial by the Board but rather by the RO, the 
United States Court of Veterans Appeals (Court) has held that 
the same statutory reopening requirements apply to prior 
final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993).  Therefore, the Board is required by statute to 
review whether new and material evidence has been submitted 
to reopen the claim. Thus, the Board has recharacterized the 
issue on appeal as whether the appellant has submitted new 
and material evidence to reopen the previously denied claim 
for service connection for residuals of cold injury of the 
bilateral lower extremities. 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously 
disallowed claim, new and material evidence must be presented 
or secured since the last final disallowance of the claim on 
any basis, including on the basis that there was no new and 
material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a January 2002 rating decision most recently 
considered and denied the veteran's claim for service 
connection for residuals of cold injury of the bilateral 
lower extremities.  In that decision, the RO observed that 
the veteran's service medical records were negative for any 
complaints, treatment, or diagnosis of frozen feet.  It was 
also noted that the veteran had not responded to a duty to 
assist letter sent in December 2001 and that private medical 
records had not been received despite a December 2001 letter 
requesting such records.  As such, the RO determined that new 
and material evidence had not been submitted, and service 
connection for frozen feet remained denied.  

The evidence associated with the claims file subsequent to 
the January 2002 rating decision includes VA medical records, 
private medical records, and additional service personnel 
records, including the veteran's DD Form 214, as well as the 
veteran's own statements.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for 
residuals of cold injury of the bilateral lower extremities.

With respect to the VA medical records and private medical 
records, the Board finds that these records are certainly new 
in that they were not of record at the time of the January 
2002 rating decision.  However, these records are not 
probative in that they do not document any complaints, 
treatment, or diagnosis of a cold injury or frostbite.  
Indeed, the treatment records do not reflect any symptoms, 
complaints, or disabilities of the lower extremities at all.  
As such, these medical records do not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim and do not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the VA and private medical records are not new and material.  

The veteran's service personnel records, including his DD 
Form 214, are also new insofar as they were not of record at 
the time of the January 2002 rating decision.  These 
documents confirm that the veteran served in Germany during 
his military service.  However, as the veteran's foreign 
service was included in his a discharge certificate, and the 
exact location of his service was discernable from 
examination of his service treatment records, both of which 
were included in the file prior to the original adjudication 
of the veteran's claim in May 1999, these documents are not 
probative of any fact at issue in this case.  The provisions 
of 38 C.F.R. §3.156(c) provide that relevant service 
department records shall be considered new and material 
evidence if they are associated with a claims file after an 
original decision is made.  As the service records in this 
case are not relevant to the facts at issue in this case, the 
Board concludes that they do not constitute new and material 
evidence.  

The veteran's statements generally include that he was 
stationed in Germany and suffered frostbite on his feet 
during his military service.  Again, these documents are new 
evidence insofar as they were not part of the claims file at 
the time of the January 2002 adjudication.  However, the 
statements of the veteran are not material, and thus, do not 
justify reopening the veteran's claim for the residuals of a 
cold injury of the lower extremities.  As discussed above, 
the veteran's service in Germany was a matter of record 
before the RO at the time of the January 2002 rating 
decision.  Therefore, the veteran's statements are cumulative 
of other evidence in the record.  Furthermore, without 
additional evidence, the fact that the veteran served in 
Germany does not make it any more likely that the veteran did 
experience an event, injury, or disease in service that 
caused his claimed disability.  Therefore, the veteran's 
additional statements do not raise a reasonable possibility 
of substantiating the claim.    

Moreover, the Board finds that the appellant's assertions 
alone cannot be dispositive of the issue for purposes of 
reopening the claim.  The record on appeal does not indicate 
that the appellant has the expertise to provide an opinion 
that requires specialized knowledge, skill, experience, 
training or education, such as an opinion as to the cause of 
residuals of cold injury to the bilateral lower extremities. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection. Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Significantly, the evidence missing at the time of the May 
1999 and January 2002 rating decisions continues to be 
absent.  Specifically, the evidence does not establish that 
the veteran experienced an event, injury, or disease during 
his military service to which any claimed residual of a cold 
injury might be related.  Furthermore, there is no probative 
evidence of record suggesting that the veteran is currently 
suffering from the residuals of any cold injury.  
Accordingly, the Board finds that new and material evidence 
has not been presented to justify reopening the veteran's 
previously denied claim for service connection for the 
residuals of cold injury of the bilateral lower extremities.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the residuals of cold injury of the bilateral 
lower extremities is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


